Order entered February 24, 2020




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00307-CR

                                KEVIN NEAL KISSIRE, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 380th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 380-83135-2017

                                             ORDER
        The State’s motion for extension of time to file its brief filed February 21, 2020, is

GRANTED, and the brief tendered by the State on February 21, 2020, is ORDERED filed as of

the date of this order.


                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE